ORDER
PER CURIAM.
Missouri State Treasurer, Custodian of the Second Injury Fund (Fund) appeals the award of the Labor and Industrial Commission (Commission) which, in relevant part, found Andrew L. Filimowicz (Employee) permanently and totally disabled, and Fund liable for permanent total disability benefits to Employee.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. We find the Commission’s award is supported by competent and substantial evidence on the whole record. No error of law appears. An extended opinion would have no precedential value. We affirm the Commission’s award pursuant to Rule 84.16(b).1
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the award pursuant to Rule 84.16(b)

. Employee’s motion to strike Fund's brief and dismiss appeal, and Employee's motion for damages for frivolous appeal are denied.